Portage County, No. 91-P-2296. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Portage County to certify its record. Upon consideration of appellant’s motion to continue the stay of execution of the judgment entered in the Court of Common Pleas of Portage County on November 26, 1990,
IT IS ORDERED by the court that said motion for stay be, and the same is hereby, granted, and that such stay shall continue until further order of this court, effective May 22, 1992.